Case 3:20-cv-01558-IM Document 8-1 Filed 09/30/20 Page 1 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF OREGON
PORTLAND DIVISION
JOHN KANE and MARY BOWERS, Case Na.:
individually and on behalf of all similarly
situated individuals,
Plaintiffs,
Vv. CONSENT TO SUE

CONSUMER CELLULAR, INC,

Defendant.

 

1. I understand this lawsuit against CONSUMER CELLULAR, INC, asserts claims
under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seg., and Arizona and
Oregon state law concerning Defendant’s alleged failure to correctly pay overtime

and wages at any time in the last three years.

2, I hereby consent to opt-in and join and become a Plaintiff in this lawsuit and be
bound by the Court, whether favorable or unfavorable, to any settlement of this
action.

3, I hereby designate Johnson Becker, PLLC to represent me in this lawsuit.

 
   

ome. 08/31/2020

Signature: Reed: Muinger (Aug 51, 2020 12:45 PDT)

 

 

Consent to Sue J
Case 3:20-cv-01558-IM Document 8-1 Filed 09/30/20 Page 2 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF OREGON
PORTLAND DIVISION
JOHN KANE and MARY BOWERS, Case No.:
individually and on behalf of all similarly
situated individuals,
Plaintiffs,
Vv. CONSENT TO SUE

CONSUMER CELLULAR, INC,

Defendant,

 

Signature: Cesar 4 Ramos Rincon (Aug 34, 2020 17:08 PDT}

I understand this lawsuit against CONSUMER CELLULAR, INC, asserts claims |

under the Fair Labor Standards Act, 29 U.S.C. §§ 201 ef seg., and Arizona and
Oregon state law concerning Defendant’s alleged failure to correctly pay overtime
and wages at any time in the last three years.

I hereby consent to opt-in and join and become a Plaintiff in this lawsuit and be
bound by the Court, whether favorable or unfavorable, to any settlement of this

action.

I hereby designate Johnson Becker, PLLC to represent me in this lawsuit.

fed ae, 09/01/2020

 

 

 

Consent to Sue |

 
Case 3:20-cv-01558-IM Document 8-1 Filed 09/30/20 Page 3 of 6

UNITED STATES DISTRICT COURT

DISTRICT OF OREGON
PORTLAND DIVISION
JOHN KANE and MARY BOWERS, Case No.: 3:20-cv-01558-IM
individually and on behalf of all similarly
situated individuals,
Plaintiffs,
v. CONSENT TO SUE
CONSUMER CELLULAR, INC,
Defendant.

 

i. I understand this lawsuit against CONSUMER CELLULAR, INC, asserts claims
under the Fair Labor Standards Act, 29 U.S.C. §§ 201 ef seq., and Arizona and
Oregon state law concerning Defendant’s alleged failure to correctly pay overtime

and wages at any time in the last three years.

2. I hereby consent to opt-in and join and become a Plaintiff in this lawsuit and be
bound by the Court, whether favorable or unfavorable, to any settlement of this
action.

3. I hereby designate Johnson Becker, PLLC to represent me in this lawsuit.

Signature: Hele Date: 09/14/2020

 

 

Consent to Sue ]
Case 3:20-cv-01558-IM Document 8-1 Filed 09/30/20 Page 4 of 6

UNITED STATES DISTRICT COURT

DISTRICT OF OREGON
PORTLAND DIVISION
JOHN KANE and MARY BOWERS, Case No.; 3:20-cv-01558-IM
individually and on behalf of all similarly
situated individuals,
Plaintiffs,
Vv. CONSENT TO SUE
CONSUMER CELLULAR, INC,
Defendant.

 

1. 1 understand this lawsuit against CONSUMER CELLULAR, INC, asserts claims
under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seg., and Arizona and
Oregon state law concerning Defendant’s alleged failure to correctly pay overtime

and wages at any time in the last three years.

2. I hereby consent to opt-in and join and become a Plaintiff in this lawsuit and be
bound by the Court, whether favorable or unfavorable, to any settlement of this
action.

3. I hereby designate Johnson Becker, PLLC to represent me in this lawsuit.

 
 
   

yao, 09/15/2020

Geary (Sap 14, 2020 22:34 PDT}

Signature: vane

 

Consent to Sue 1
Case 3:20-cv-01558-IM Document 8-1 Filed 09/30/20 Page 5 of 6

UNITED STATES DISTRICT COURT

DISTRICT OF CREGON
PORTLAND DIVISION
JOHN KANE and MARY BOWERS, Case No.: 3:20-cv-01558-IM
individually and on behalf of all similarly
situated individuals,
Plaintiffs,
Vv. CONSENT TO SUE
CONSUMER CELLULAR, INC,
Defendant.

 

1, Lunderstand this lawsuit against CONSUMER CELLULAR, INC, asserts claims
under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seg., and Arizona and
Oregon state law concerning Defendant’s alleged failure to correctly pay overtime

and wages at any time in the last three years.

2. I hereby consent to opt-in and join and become a Plaintiff in this lawsuit and be
bound by the Court, whether favorable or unfavorable, to any settlement of this
action.

3. I hereby designate Johnson Becker, PLLC to represent me in this lawsuit.

 
 

vse, 09/16/2020

Signature: sede lefrrey {sop 16. 40Mio a Pot)

 

Consent to Sue 1
Case 3:20-cv-01558-IM Document 8-1 Filed 09/30/20 Page 6 of 6

UNITED STATES DISTRICT COURT

DISTRICT OF OREGON

PORTLAND DIVISION
JOHN KANE and MARY BOWERS, Case No.: 3:20-cv-01558-IM
individually and on behalf of all similarly
situated individuals,

Plaintiffs,

v. CONSENT TO SUE

CONSUMER CELLULAR, INC,

Defendant.

 

1. I understand this lawsuit against CONSUMER CELLULAR, INC, asserts claims
under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seg., and Arizona and
Oregon state law concerning Defendant’s alleged failure to correctly pay overtime

and wages at any time in the last three years.

2. I hereby consent to opt-in and join and become a Plaintiff in this lawsuit and be
bound by the Court, whether favorable or unfavorable, to any settlement of this
action,

3. Thereby designate Johnson Becker, PLLC to represent me in this lawsuit.

 
 
   

ae, 09/25/2020

hale Daininger (Sep 25, 2020 11:12 POT}

Signature: ic

 

 

Consent to Sue 1
